Case: 20-30406    Document: 00516305696        Page: 1   Date Filed: 05/03/2022




           United States Court of Appeals
                for the Fifth Circuit                           United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    May 3, 2022
                                No. 20-30406
                                                                  Lyle W. Cayce
                                                                       Clerk
   Michael Wearry,

                                                         Plaintiff—Appellee,

                                    versus

   Paulette H. Foster, as the Personal Representative of Appellant
   Marlon Kearney Foster, for substitution in the place and stead of the
   Appellant Marlon Kearney Foster, deceased; Scott M.
   Perrilloux, in his Individual Capacity and in his Official Capacity as
   District Attorney for the 21st Judicial District of Louisiana; Kearney
   Matthew Foster, as the Personal Representative of Appellant Marlon
   Kearney Foster, for substitution in the place and stead of the Appellant
   Marlon Kearney Foster, deceased; William Aaron Foster,
   as the Personal Representative of Appellant Marlon Kearney Foster,
   for substitution in the place and stead of the Appellant Marlon Kearney
   Foster, deceased; Annette Foster Alford, as the Personal
   Representative of Appellant Marlon Kearney Foster, for substitution
   in the place and stead of the Appellant Marlon Kearney Foster,
   deceased,

                                                    Defendants—Appellants.


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:18-CV-594


   Before King, Dennis, and Ho, Circuit Judges.
Case: 20-30406      Document: 00516305696            Page: 2    Date Filed: 05/03/2022

                                      No. 20-30406


   James L. Dennis, Circuit Judge:
          After the Supreme Court overturned Michael Wearry’s Louisiana
   capital murder conviction, Wearry v. Cain, 577 U.S. 385 (2016), Wearry
   brought this §§ 1983 and 1988 suit against the state prosecutor and a sheriff’s
   detective, alleging that they fabricated evidence that deprived him of due
   process and a fair trial. Defendants, District Attorney Scott Perrilloux and
   Livingston Parish Sheriff’s Detective Marlon Foster, each moved to dismiss
   for failure to state a claim under Rule 12(c) based on assertions of absolute
   prosecutorial immunity. The district court denied the motions, holding that
   neither defendant was entitled to absolute immunity for fabricating evidence
   by intimidating and coercing a juvenile to adopt a false narrative the
   defendants had concocted out of whole cloth.
          We agree with the district court that Wearry’s complaint alleges
   misconduct that is fundamentally investigatory in nature. When a prosecutor
   joins police in the initial gathering of evidence in the field, he acts outside his
   quasi-judicial role as an advocate; instead he acts only in an investigatory role
   for which absolute immunity is not warranted. Therefore, District Attorney
   Perrilloux is not entitled to absolute immunity for his actions. Nor is
   Detective Foster absolutely immune. As the Supreme Court has made clear,
   a police officer is not entitled to the absolute immunity reserved for a
   prosecutor. We AFFIRM the district court’s rulings.
                                           I.
          On the evening of April 4, 1998, Eric Walber, a high school honors
   student, was carjacked and brutally murdered on a deserted stretch of
   roadway in Livingston Parish while delivering pizza. For several years the
   crime went unsolved, generating national media attention and criticism of
   law enforcement in Livingston Parish. Then, in June 2000, Wearry was
   charged with Walber’s murder. Wearry, whose alibi was that he was at a
   wedding in Baton Rouge on the night of the murder, had been initially
   dismissed as a suspect by law enforcement. But in April 2000, a jailhouse




                                           2
Case: 20-30406      Document: 00516305696           Page: 3     Date Filed: 05/03/2022




                                     No. 20-30406


   informant came forward claiming to have information linking Wearry to
   Walber’s murder.       Without any physical evidence directly connecting
   Wearry to the crime, a unanimous jury voted to convict Wearry and
   sentenced him to death. Sixteen years later, the United States Supreme
   Court overturned Wearry’s conviction, stating that newly revealed Brady
   evidence undermined confidence in the State’s case against him, which
   resembled “a house of cards.” Wearry, 577 U.S. at 392.
          Wearry then filed this lawsuit seeking damages from Detective Foster
   and District Attorney Perrilloux. He alleged that the officials fabricated
   evidence against him in his murder prosecution in violation of the Fourteenth
   Amendment and Louisiana state law by coercing a vulnerable juvenile to
   adopt, and eventually testify to, a false story concocted entirely by the
   Detective and the District Attorney. Since the applicability of absolute
   immunity turns on whether the misconduct in question is advocatory or not,
   we recount the allegations of the complaint in detail. And since this appeal
   comes to us from a Rule 12(c) motion, we “assume [Wearry’s] allegations
   are entirely true.” Buckley v. Fitzsimmons, 509 U.S. 259, 261 (1993).
          In December 2001, two and a half years after Walber’s murder,
   Detective Foster pulled Jeffery Ashton out of school without his mother’s
   permission and detained him at District Attorney Perrilloux’s office. Ashton
   was barely a teenager at the time. Over the course of at least six separate
   meetings beginning three months before trial, Foster and Perrilloux
   intimidated the child, who was facing his own juvenile proceedings, into
   adopting a story they had invented that placed Wearry near the crime scene
   at the time of the murder. At one meeting, the District Attorney and
   Detective falsified the results of a photo array lineup, indicating that the child
   had identified Wearry as the person he had seen in the fabricated story. In
   truth Ashton had told the officials he did not recognize Wearry after they
   pointed him out in the photo array. At another meeting, Foster took the child



                                           3
Case: 20-30406        Document: 00516305696              Page: 4      Date Filed: 05/03/2022




                                         No. 20-30406


   to see the victim’s blood-stained car. Before and after each of these meetings,
   Perrilloux and Foster met to confer upon their efforts to pressure Ashton into
   adopting and testifying to the story they fabricated.
           Nothing in the story the defendants invented was based on
   information the child had provided to the Detective or the District Attorney.
   As Wearry’s complaint plainly puts it, “Perrilloux and Foster made an
   intentional and deliberate decision to fabricate a narrative.” In the District
   Attorney and Detective’s narrative, Ashton had gone to a “musician
   appreciation” function at his church on the night of the murder. According
   to the false narrative, as he walked home alone, he heard footsteps and hid
   under a house. Following their script, Ashton testified that he then saw
   Wearry throw Walber’s cologne bottle into a ditch and get into Walber’s car.
   In reality, Ashton had been at a strawberry festival with his older sister in
   Ponchatoula miles away from the scene on the night of Walber’s murder.
   Ashton had spent the night with his sister in Hammond without coming back
   to Livingston Parish. Ashton had never seen Wearry before Foster and
   Perrilloux presented Wearry’s photo to him, and Ashton “had no personal
   knowledge” of any facts implicating Wearry in the murder, including the
   fabrications invented by the defendants. In short, Foster and Perrilloux
   knowingly “provided the adolescent with a completely fabricated story” and
   intimidated and coerced him to adopt and repeat the story in his testimony. 1



           1
            After Wearry’s conviction was reversed by the Supreme Court in 2016, Perrilloux
   decided to try him again. Perrilloux and the Livingston Parish Sheriff’s Office maintained
   pressure on Ashton to adhere to the false story and to avoid talking to Wearry’s attorneys
   or agents. On September 28, 2016, Ashton was arrested for probation violations and
   incarcerated in the Livingston Parish Jail for several months. On November 20, 2017,
   however, Ashton testified under oath at an evidentiary hearing that his testimony in
   Wearry’s murder trial was a false narrative fabricated by Perrilloux and Foster and that he
   only adopted that narrative because he feared that he or his family would be harmed.




                                               4
Case: 20-30406      Document: 00516305696           Page: 5     Date Filed: 05/03/2022




                                     No. 20-30406


          In the district court, Perrilloux moved first to dismiss Wearry’s suit
   arguing that he was entitled to absolute immunity because the allegations in
   the complaint described actions traditional to a prosecutor’s role as an
   advocate for the state.     The district court denied Perrilloux’s motion,
   concluding that the alleged scheme to fabricate evidence fell outside of the
   prosecutorial functions protected by absolute immunity. Detective Foster
   then filed a Rule 12(c) motion for judgment on the pleadings, arguing that he,
   a sheriff’s detective, was due the absolute immunity just denied to the
   District Attorney. Perrilloux filed his own Rule 12(c) motion the next day,
   stating only that “[f]or the same bases as are set forth in the similar motion
   filed” by Foster, the court should grant Perrilloux absolute immunity and
   judgment on the pleadings. The district court denied both motions. The
   defendants filed this interlocutory appeal of the district court’s denial of their
   identical Rule 12(c) motions.
                                          II.
          The denial of absolute immunity on a § 1983 claim may be
   immediately appealed “to the extent that it turns on an issue of law,” as a
   “final decision.” Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). Similarly, an
   order denying immunity under state law is immediately appealable as a final
   decision, so long as “the state’s doctrine of qualified immunity, like the
   federal doctrine, provides a true immunity from suit and not a simple defense
   to liability.” Sorey v. Kellett, 849 F.2d 960, 962 (5th Cir. 1988). Louisiana’s
   doctrine of prosecutorial immunity is, like the federal doctrine, one of true
   immunity from suit. The Louisiana Supreme Court, in a decision relying
   heavily on the foundational U.S. Supreme Court cases Imbler v. Pachtman,
   424 U.S. 409 (1976) and Buckley v. Fitzsimmons, 509 U.S. 259 (1993), held
   that absolute prosecutorial immunity “will defeat a suit at the outset.”
   Knapper v. Connick, 681 So. 2d 944, 948 (La. 1996). As a result, this court
   has heard interlocutory appeals from denials of absolute prosecutorial



                                           5
Case: 20-30406      Document: 00516305696          Page: 6    Date Filed: 05/03/2022




                                    No. 20-30406


   immunity involving federal and Louisiana state law claims. See, e.g., Singleton
   v. Cannizzaro, 956 F.3d 773 (5th Cir. 2020).
          We review a district court’s denial of a Rule 12(c) motion for judgment
   on the pleadings de novo. Johnson v. Johnson, 385 F.3d 503, 529 (5th Cir.
   2004). “The standard for dismissal under Rule 12(c) is the same as that for
   dismissal for failure to state a claim under Rule 12(b)(6).” Id. In reviewing
   the denial of Rule 12(c) motions on immunity grounds, we review the
   sufficiency of the pleadings, accepting the allegations of the complaint as true
   and viewing them in the light most favorable to the plaintiff. Johnson, 385
   F.3d at 529. “[T]he official seeking absolute immunity bears the burden of
   showing that such immunity is justified for the function in question.” Burns
   v. Reed, 500 U.S. 478, 486 (1991) (citations omitted).
                                         III.
          Although 42 U.S.C. § 1983 “on its face admits of no defense of official
   immunity,” it has long been recognized by the Supreme Court that Congress
   did not intend to abrogate immunities “well grounded in history and reason”
   by omission. Buckley, 509 U.S. at 268; Tenney v. Brandhove, 341 U.S. 367, 376
   (1951). As a result, two kinds of immunity are now well-established by
   decisional law in the Supreme Court and this circuit—qualified immunity
   and absolute immunity. The defendants in the present case claim only
   absolute immunity, which is analyzed under the “functional approach.”
   Buckley, 509 U.S. at 269. This approach looks first to “the immunity
   historically accorded the relevant official at common law” and then identifies
   the “functions” of that historical official whose contemporary analogues
   should be afforded the same immunity. Id. For instance, it is “well-settled”
   that historically prosecutors were absolutely immune in their decision to
   initiate criminal proceedings. Imbler v. Pachtman, 424 U.S. 409, 421–24




                                          6
Case: 20-30406         Document: 00516305696               Page: 7      Date Filed: 05/03/2022




                                          No. 20-30406


   (1976). 2 Accordingly, a contemporary prosecutor’s charging decision is
   protected by absolute immunity by virtue of being the functional equivalent
   of the activity protected at common law.                  Id. at 430.      In contrast, a
   prosecutor’s “investigative activities” are not entitled to absolute immunity
   because investigation was not “part of [a prosecutor’s] traditional official
   functions.” Id. at 430; 416. See also Burns, 500 U.S. at 489–90 (holding that
   because prosecutors were absolutely immune for eliciting false testimony
   from witnesses in court at common law, contemporary prosecutors are
   absolutely immune for eliciting misleading witness testimony during
   probable cause hearings); Rehberg v. Paulk, 566 U.S. 356, 363 (2012) (listing
   Supreme Court cases applying the functional approach). The Supreme
   Court has decided to maintain absolute immunity for contemporary
   prosecutors’ advocatory functions because “harassment by unfounded
   litigation would cause a deflection of the prosecutor’s energies from his



           2
             As the Supreme Court has itself recognized, its development of the doctrine of
   absolute prosecutorial immunity has departed slightly from the strict historical
   methodology of identifying common law immunities that existed in 1871—the year of §
   1983’s predecessor’s enactment—and analogizing them to contemporary officials. In 1871,
   “it was common for criminal cases to be prosecuted by private parties.” Rehberg v. Paulk,
   566 U.S. 356, 364 (2012). The public prosecutor, at least as we understand the office today,
   did not exist in 1871, although a variety of other public officials fulfilled some of the same
   functions. See John H. Langbein, The Origins of Public Prosecution at Common Law, 17 Am.
   J. Legal Hist. 313 (1973); Jack M. Kress, Progress and Prosecution, 43 Annals Am.
   Acad. Pol. & Soc. Sci. 99 (1976). But in “the decades after the adoption of the 1871
   Civil Rights Act…the prosecutorial function was increasingly assumed by public officials.”
   Rehberg, 566 U.S. at 365. “Thus, when the issue of prosecutorial immunity under § 1983
   reached this Court in Imbler, the Court did not simply apply the scope of immunity
   recognized by common-law courts as of 1871 but instead placed substantial reliance on
   post–1871 cases extending broad immunity to public prosecutors sued for common-law
   torts.” Id. at 366. Despite this unusual broadening of the relevant historical record, the
   Supreme Court has repeatedly affirmed the availability of absolute immunity to prosecutors
   for acts “intimately associated with the judicial phase of the criminal process.” Imbler, 424
   U.S. at 430.




                                                 7
Case: 20-30406      Document: 00516305696          Page: 8    Date Filed: 05/03/2022




                                    No. 20-30406


   public duties, and the possibility that he would shade his decisions instead of
   exercising the independence of judgment required by his public trust.”
   Imbler, 424 U.S. at 423.
                                         A.
          As discussed above, the functional approach distinguishes between
   investigatory actions and advocatory ones, with only the latter due absolute
   immunity. Singleton v. Cannizzaro, 956 F.3d 773, 780 (5th Cir. 2020) (citing
   Buckley, 509 U.S. at 272–73).          The bare labels “advocatory” and
   “investigatory,” however, are of limited utility. A distinction more sensitive
   to the facts of this case is that between the advocatory function of organizing,
   evaluating, and presenting evidence, and the separate investigatory function
   of gathering or acquiring evidence. See Barbera v. Smith, 836 F.2d 96, 101 (2d
   Cir. 1987). “[I]nformation-gathering,” this court has recognized, “is more
   analogous to investigative police work than advocatory conduct.” Singleton,
   956 F.3d at 783. In contrast, evaluating and presenting already-gathered
   evidence before a judicial tribunal are “quasi-judicial functions” that qualify
   for absolute immunity. Id. at 780. At its core, the advocatory function is one
   that is “intimately associated with the judicial phase of the criminal process.”
   Imbler, 424 U.S. at 430. Conduct that is unrelated to the judicial phase of a
   prosecution, or of only attenuated relation, cannot be said to be advocatory.
   Burns, 500 U.S. at 494 (“absolute prosecutorial immunity” is only justified
   “for actions that are connected with the prosecutor’s role in judicial
   proceedings, not for every litigation-inducing conduct”).
          We can map the allegations in Wearry’s complaint onto this
   dichotomy by following the Supreme Court’s decision in Buckley v.
   Fitzsimmons. That case also involved a conspiracy to fabricate evidence
   through false witness testimony. 509 U.S. at 262. There, the prosecutor
   searched for a witness who would testify that a bootprint found at the crime




                                          8
Case: 20-30406      Document: 00516305696          Page: 9    Date Filed: 05/03/2022




                                   No. 20-30406


   scene matched that of the petitioner’s boot. Id. After going through several
   experts at state-administered institutions who concluded the two bootprints
   did not match, the prosecutor located a witness “well known for her
   willingness to fabricate unreliable expert testimony.” Id. at 262. The issue,
   as framed by the lower courts, was “whether the effort to obtain definitive
   boot evidence linking petitioner to the crime was in the nature of acquisition
   of evidence or in the nature of evaluation of evidence for the purpose of
   initiating the criminal process.” Id. at 264–65 (cleaned up). The Supreme
   Court held that this conduct was investigatory, and therefore absolute
   immunity was not available. Id. at 276. As the Court framed the distinction:
   “There is a difference between the advocate’s role in evaluating evidence
   and interviewing witnesses as he prepares for trial, on the one hand, and the
   detective’s role in searching for the clues and corroboration that might give
   him probable cause to recommend that a suspect be arrested, on the other
   hand.” Id. at 273. The prosecutor’s search for false witness testimony fell
   into the latter category.
          We can discern no meaningful difference between the prosecutor’s
   fabrication of evidence in Buckley and the fabrication alleged here. Both
   involved, at bottom, a search for false witness testimony for use as evidence.
   As the Ninth Circuit put it succinctly: “Shopping for a dubious expert
   opinion is fabricating evidence, which is unprotected by absolute immunity.
   It follows, then, that acquiring known false statements from a witness for use
   in a prosecution is likewise fabricating evidence that is unprotected by
   absolute immunity.” Milstein v. Cooley, 257 F.3d 1004, 1011 (9th Cir. 2001)
   (internal citation to Buckley removed).        If anything, the allegations in
   Wearry’s complaint make out a more extreme conspiracy to manufacture
   false evidence than the one presented in Buckley.
          In Buckley, the prosecutor acquired false witness testimony to
   corroborate his theory of the physical evidence recovered from the crime



                                         9
Case: 20-30406       Document: 00516305696              Page: 10       Date Filed: 05/03/2022




                                         No. 20-30406


   scene. 509 U.S. at 272. Foster and Perrilloux detained and coerced Ashton
   into falsely testifying to a narrative that had no basis in any evidence gathered
   in the case, physical or testimonial. 3 In fact, the defendants are alleged to
   have altered evidence. When Ashton’s repeated statements to the Detective
   and District Attorney varied from their prescribed narrative, the officials
   concealed those statements. Ashton did not identify Wearry in a nine-person
   photo array, but instead identified others in the array. And even when the
   Detective and District Attorney pointed out Wearry’s photo to Ashton and
   asked about it specifically, Ashton stated that he did not recognize him. Yet
   the narrative presented by the Detective and District Attorney included
   Ashton’s positive identification of Wearry. 4 Thus, while the prosecutor in
   Buckley shopped for false testimony to support his physical evidence theory,
   the defendants here falsified a witness’s statements themselves. Finally,
   Foster and Perrilloux’s campaign to intimidate and coerce a vulnerable child
   into falsely testifying against Wearry occurred over the course of at least six
   meetings, well in excess of the three expert studies the prosecutors in Buckley
   went through before finding the one they wanted. Id. at 262. In both scope
   and sheer calculation, the fabrication alleged in this case exceeds that in
   Buckley.



           3
             We are mindful that this appeal comes to us from a motion for judgment on the
   pleadings. We are thus limited to considering the allegations in the complaint which, after
   a careful examination, reveal no connection between the testimony Foster and Perrilloux
   forced Ashton to adopt and the other elements of the investigation.
           4
               A photo array lineup is a classic investigatory technique. See Charles
   O’Hara, Fundamentals of Criminal Investigation 600–603 (1970)
   (describing various lineup techniques used in investigation); see also Miranda v. Arizona,
   384 U.S. 436, 448 (1966) (“A valuable source of information about present police practices,
   however, may be found in various police manuals and texts which document procedures
   employed with success in the past, and which recommend various other effective tactics.”)
   (citing to O’Hara in footnote 9).




                                               10
Case: 20-30406       Document: 00516305696          Page: 11   Date Filed: 05/03/2022




                                     No. 20-30406


             There is one noteworthy difference between Wearry’s case and
   Buckley. Namely, the prosecutors in Buckley lacked probable cause to indict
   Buckley at the time they fabricated the evidence, while here Wearry had
   already been charged. But the existence of probable cause is not a bright-line
   rule, as Buckley itself recognized that “a prosecutor may engage in ‘police
   investigative work’” even after probable cause has been found. Buckley, 509
   U.S. 274 n.5 (1993). As this court stated recently, “[t]he Supreme Court has
   never held that the timing of a prosecutor’s actions controls whether the
   prosecutor has absolute immunity.           Instead, the Court focuses on the
   function the prosecutor was performing.” Singleton, 956 F.3d at 783. And
   the function performed by a prosecutor in fabricating evidence is evidence
   creation, which is not part of the advocate’s role, but a corruption of the
   investigator’s function of “searching for clues and corroboration.” Buckley,
   509 U.S. at 273. The fact that Wearry’s trial was only three months away
   when the defendants first pulled Ashton out of school to transform him into
   a prosecution witness does not change the fundamental nature of their
   actions.
             Perrilloux repeatedly characterizes Wearry’s allegations of evidence
   fabrication as an “effort to control the presentation of witness testimony at
   trial.”    We reject this contention.       Fabricating false testimony is not
   “controlling” a witness’s testimony any more than issuing a fake subpoena
   to compel a witness’s appearance is “controlling” her testimony. Singleton,
   956 F.3d at 783. What is alleged here is not simply that Foster and Perrilloux
   elicited false testimony from Ashton through improper means, but rather that
   they invented a false narrative and then coerced a vulnerable juvenile to adopt
   and testify to it in court. Based on Wearry’s complaint, it does not even
   appear that Ashton was a witness in the State’s case against Wearry until the
   defendants decided to use the child to present their fabricated evidence.
   Their initial intimidation of Ashton could not be an effort to control a witness




                                          11
Case: 20-30406        Document: 00516305696                Page: 12        Date Filed: 05/03/2022




                                           No. 20-30406


   when the child was not even yet a witness. It is the fabrication of false
   evidence, and not merely the perjury elicited at trial, that is the misconduct
   at issue here.
           Related to this, Perrilloux argues, indeed “most importantly,” that
   the eventual use of the fabricated evidence at trial demonstrates that the
   misconduct was advocatory in nature. The Supreme Court has rejected this
   argument, noting the moral hazard it would create. See Buckley, 509 U.S. at
   276 (1993) (“[E]very prosecutor might then shield himself from liability for
   any constitutional wrong against innocent citizens by ensuring that they go to
   trial.”); see also Fields v. Wharrie, 740 F.3d 1107, 1114 (7th Cir. 2014) (a
   “prosecutor cannot retroactively immunize himself from conduct by
   perfecting his wrong-doing through introducing the fabricated evidence at
   trial”). Perrilloux’s use-at-trial motive does not change the nature of his
   actions or convert the fabrication of evidence into a quasi-judicial act of
   advocacy. 5
                                                 B.
           Perrilloux’s argument for absolute immunity relies most heavily on
   this court’s previous decision in Cousin v. Small, 325 F.3d 627 (2003). That
   case, like this one, involved false witness testimony. But unlike the present
   case, Cousin did not involve the invention of a false narrative by the
   prosecutor, or the imposition of that narrative through a campaign of
   intimidation and coercion. 6 Indeed, the Cousin court noted that, under


           5
              Our brother’s dubitante opinion argues strenuously that, under our circuit’s
   precedent, if the prosecutor intended to use the fabricated evidence at trial, then he is
   entitled to absolute immunity. But at least since Buckley it has been clear that is not the law.
   No circuit, including our own, has deviated from this rule. See, e.g., Wooten v. Roach, 964
   F.3d 395, 409 (5th Cir. 2020).
           6
             Our brother claims that the prosecutor in Cousin did invent a false narrative, just
   like the prosecutor and detective here. Infra at 24. But, tellingly, our brother never says




                                                 12
Case: 20-30406        Document: 00516305696              Page: 13       Date Filed: 05/03/2022




                                         No. 20-30406


   certain circumstances, a prosecutor’s instructions to a witness to testify
   falsely could be investigatory. Id. at 364. However, several key facts
   “eliminat[ed]” any “ambiguity” as to whether the prosecutor was
   functioning as an advocate in that case. Id.
           At the outset we must note, as our court has recognized before, that
   the Cousin opinion’s analysis contains a significant legal error. The Cousin
   court found that the plaintiff, Cousin, failed to meet his burden of
   demonstrating that absolute immunity was not applicable. As our court has
   since recognized, the Cousin court erred in imposing the burden of proof on
   the plaintiff. See Hoog-Watson v. Guadalupe Cty., Tex., 591 F.3d 431, 437 n.6
   (5th Cir. 2009). Rather, it is the “the defendant who pleads the affirmative
   defense of absolute prosecutorial immunity [who] bears the burden of
   proving that the conduct at issue served a prosecutorial function.” Id. (citing
   Buckley, 509 U.S. at 274); see also Burns, 500 U.S. at 486 (“[Our] decisions
   have also emphasized that the official seeking absolute immunity bears the
   burden of showing that such immunity is justified for the function in



   what this supposed false narrative concocted by the prosecutor in Cousin was, and we do
   not see one anywhere in the opinion. Rather, it appears that the witness’s defense lawyer
   instructed the witness to falsely implicate Cousin in the murder, albeit at the prosecutor’s
   behest, while the prosecutor merely instructed the witness to lie about the deal the State
   had offered and practiced the questions he would ask at trial. Cousin, 325 F.3d at 364. This
   matters, contrary to our brother’s assertion, because it suggests that it was not the
   prosecutor who instructed the witness to testify falsely. In any event, the content of this
   instruction is markedly different from Perrilloux and Foster’s “instruction” of Ashton. As
   recounted in detail above, the latter involved the fabrication of a wholly false narrative
   connecting Wearry to the scene of the crime, as well as the falsification of Ashton’s
   statements by the prosecutor and detective. These differences matter because they bring
   Wearry’s case within the facts of Buckley, which involved a conspiracy to manufacture
   witness testimony connecting the petitioner to the scene of the crime, rather than the facts
   of Imbler, which involved the knowing use of false witness testimony.




                                               13
Case: 20-30406     Document: 00516305696           Page: 14   Date Filed: 05/03/2022




                                    No. 20-30406


   question.”). But even putting that error aside, the facts in Cousin are
   materially distinguishable from the case at hand.
          First, the alleged coercion in Cousin occurred during plea negotiations
   between the witness (who was facing charges from the same district
   attorney’s office) and the prosecutor. Cousin, 325 F.3d at 634. A plea
   negotiation—in which charging, sentencing, and other purely prosecutorial
   decisions are bargained for—is quintessentially advocatory in function.
   Second, the prosecutor had initially advised the witness’s defense attorney
   that his client would need to testify against Cousin in order to receive a
   reduced charge. The witness’s own attorney is the one who in turn “advised
   him that he ‘needed to give up [Cousin] on the murder.’” Id. The
   involvement of defense counsel, whose job is to advocate for the witness’s
   interests, in the negotiation further casts the prosecutor’s actions in an
   advocatory light. Finally, the elicitation of false testimony occurred during
   two meetings that were admitted to be express rehearsals for trial, wherein
   the prosecutor “provided me [the witness] with the questions I would be
   asked in court and the answers.” Id.
          Nothing like this occurred with respect to Ashton in Wearry’s case.
   The six meetings between the defendants and Ashton were not rehearsals for
   trial or negotiations over Ashton’s pending juvenile proceedings. There was
   no lawyer for Ashton present, nor any adult capable of advocating for the
   child’s interests for that matter. Foster and Perrilloux were not merely
   reviewing the questions the prosecutor would ask Ashton at trial. Rather they
   were instructing him specifically what to say. They would tell Ashton “this
   is what you said before,” and then repeat their false narrative until the child
   adopted it. To further intimidate Ashton, they took him to view the victim’s
   blood-stained car and falsified the results of his response to the photo array.
   Nothing about these meetings resembles the plea negotiations in Cousin




                                          14
Case: 20-30406        Document: 00516305696               Page: 15       Date Filed: 05/03/2022




                                          No. 20-30406


   where the witness practiced his false testimony with the prosecutor in
   exchange for leniency. 7
           Our brother’s dubitante opinion contends these “razor-thin”
   distinctions are without a difference. Infra at 24. We disagree. This court
   has previously held that plea bargaining by a prosecutor falls within the scope
   of the judicial phase of the criminal proceeding and therefore absolute
   immunity attaches. Humble v. Foreman, 563 F.2d 780, 781 (5th Cir. 1977),
   overruled on other grounds by Sparks v. Duval Cty. Ranch Co., 604 F.2d 976
   (5th Cir. 1979); Tubwell v. Dunn, 12 F.3d 1097 (5th Cir. 1993) (unpublished).
   We are not, by any stretch, the only court of appeals to view plea negotiations
   as the distinct province of the prosecutor. See Cady v. Arenac Cty., 574 F.3d
   334, 341 (6th Cir. 2009) (collecting cases from Sixth, Second, and Tenth
   Circuits); Knowlton v. Shaw, 704 F.3d 1, 7–9 (1st Cir. 2013); Davis v.
   Grusemeyer, 996 F.2d 617, 629 (3d Cir. 1993); Mendenhall v. Goldsmith, 59
   F.3d 685, 691 (7th Cir. 1995); Romano v. Bible, 169 F.3d 1182, 1187 (9th Cir.
   1999). Our brother also claims that, under the functional approach, “the
   relevant question when it comes to prosecutorial immunity is whether the
   prosecutor was acting as an advocate or an investigator as to Wearry—not as
   to the witness.” Infra at 25 (emphasis in original). We are doubtful this is in
   fact part of the functional test—our brother seems to derive it from the facts
   of Cousin, not from any legal precedent—but it hardly matters, because here


           7
              Moreover, important differences in the procedural posture of this case make
   applying Cousin inappropriate. Though Cousin involved an appeal of a Rule 12(b)(6)
   dismissal on the basis of absolute immunity, see 325 F.3d at 630, the court declined to affirm
   this dismissal, instead affirming based on the summary judgment record, id. at 632. Thus,
   it is unclear how the Cousin court would have passed on Wearry’s complaint, especially
   considering the fact that his complaint contains the very kinds of claims—“coerced
   testimony claim[s]”—that Cousin’s complaint lacked. Id. In any event, applying Cousin
   here would be an expansion of the case, taking its summary judgment holding to preclude
   discovery by requiring judgment on the pleadings.




                                                15
Case: 20-30406     Document: 00516305696           Page: 16    Date Filed: 05/03/2022




                                    No. 20-30406


   Perrilloux and Foster were acting as investigators as to Wearry when they
   fabricated testimonial evidence against him.
          But our brother’s primary theory about why Cousin dictates a different
   outcome here is his claim that the Cousin opinion articulates a two-step test
   which Perrilloux and Foster satisfy. Specifically, “a prosecutor accused of
   falsifying witness testimony is entitled to absolute immunity if he does so (1)
   after indictment or determination of probable cause, and (2) with the intent
   of presenting that testimony at trial.” Infra at 22. Respectfully, Cousin
   articulated no such test. While both of the above elements existed in that
   case, the panel never held that they alone were sufficient to grant absolute
   immunity. Indeed, the latter element is mentioned only twice and merely in
   passing at that. Never does the prosecutor’s intent appear as an analytical
   element in Cousin, so one may be forgiven for “miss[ing]” that about the
   opinion. Infra at 22. Instead, what “establishe[d] without genuine dispute”
   that the prosecutor was functioning as an advocate was the witness’s
   statements that the prosecutor’s coaching occurred during “practice” for
   trial where the prosecutor would “tell [the witness] how he should testify in
   court and to rehearse his testimony with him.” Cousin, 325 F.3d at 634; see
   also Genzler v. Longanbach, 410 F.3d 630, 642–43 (9th Cir. 2005) (reading
   Cousin the same). The facts of Cousin that we have recited above, and which
   are not present in Wearry’s case, confirm this.
          Indeed, it would be strange for Cousin to have created the framework
   that our brother says it did. Neither of the two conditions he identifies—the
   existence of probable cause or the intent to use fabricated evidence at trial—
   is sufficient alone or in combination to entitle a prosecutor to absolute
   immunity. See Buckley, 509 U.S. at 274 n.5; 276. In fact, the latter has been
   squarely rejected as an improper consideration under the functional test. Id.
   at 276; see also Fields, 740 F.3d at 1114 (noting that such a rule “would create
   a ‘license to lawless conduct,’ which the Supreme Court has said that



                                          16
Case: 20-30406        Document: 00516305696              Page: 17       Date Filed: 05/03/2022




                                         No. 20-30406


   qualified immunity is not to do.”); Burns, 500 U.S. at 495 (“Almost any
   action by a prosecutor, including his or her direct participation in purely
   investigative activity, could be said to be in some way related to the ultimate
   decision whether to prosecute, but we have never indicated that absolute
   immunity is that expansive.”). This intent-to-convict is an element that
   almost always would be present, and thus automatically satisfied—why else
   would a prosecutor fabricate evidence if not to secure a conviction? More
   critically, it utterly fails to distinguish between investigatory and advocatory
   conduct which is the inquiry of the functional test—after all a police officer
   gathers evidence to, among other things, secure a conviction. This passing
   phrase, cherry-picked from Cousin cannot bear all the weight our that brother
   hangs on it. 8
           The principle distinguishing this case from Cousin that our brother
   says is lacking, infra at 24, is the principle that the Supreme Court and this
   court has repeated time and again: evidence gathering and creation is
   investigatory in nature, while evidence presentation and organization is
   advocatory. See Buckley, 509 U.S. at 273; Singleton, 956 F.3d at 783. Wearry
   alleges, at base, that Foster and Perrilloux created fictitious testimony as false
   evidence to use against him. The district court was correct in concluding that


           8
              Were we to apply our brother’s framework to our most recent prosecutorial
   misconduct case, we would end up with a result contrary to what our court held. In
   Singleton, prosecutors with the Orleans Parish District Attorney issued fake subpoenas to
   coerce witnesses to testify. 956 F.3d at 777–78. In that case, there was both (1) probable
   cause and (2) an intent to secure evidence for trial—both of the elements which our brother
   says must compel a grant of absolute immunity. Id. at 782 (subpoenas’ purpose of securing
   evidence); 783 (subpoenas issued “after charges had been filed in the underlying criminal
   case”); infra at 26 (dubitante noting the same). Yet, the panel denied absolute immunity in
   Singleton, expressly rejecting the prosecutors’ argument that they were entitled to absolute
   immunity because the subpoenas were used to secure evidence for trial and probable cause
   had been established. Our brother’s reading of Cousin cannot be squared with our court’s
   precedent.




                                               17
Case: 20-30406     Document: 00516305696            Page: 18   Date Filed: 05/03/2022




                                     No. 20-30406


   these facts do not compel an award of absolute immunity to District Attorney
   Perrilloux.
                                          C.
          That leaves Detective Foster’s invocation of absolute immunity.
   “The common law has never granted police officers an absolute and
   unqualified immunity[.]” Pierson v. Ray, 386 U.S. 547, 555 (1967). And as
   one would expect from that fact, neither has the Supreme Court or any other
   court. Foster argues that since he and Perrilloux are accused of committing
   the same fabricating acts, any entitlement the prosecutor might have for his
   actions the detective should have too. The Supreme Court has rejected this
   exact argument. In Malley v. Briggs, a police officer requested absolute
   immunity for his misconduct in seeking an arrest warrant, “draw[ing] an
   analogy between an officer requesting a warrant and a prosecutor who asks a
   grand jury to indict a suspect.” 475 U.S. 335, 341 (1986). The Court
   acknowledged that there was “some force” to the analogy, but ultimately
   found it “untenable” to extend absolute immunity to police officers even in
   circumstances where a prosecutor would be protected by absolute immunity.
   Id. at 343; 342. Police, while important to the operation of the criminal legal
   system, are simply not so “intimately associated with the judicial phase of the
   criminal process” as to justify expanding absolute immunity beyond its
   common law boundaries. Id. at 342 (emphasis in original). Indeed, it is only
   “because any lesser degree of prosecutorial immunity could impair the
   judicial process itself,” that prosecutors stand to benefit from absolute
   immunity. Id. (citing Briscoe v. LaHue, 460 U.S. 325, 334–35(1983)). A police
   officer, by contrast, “while a vital part of the administration of criminal
   justice, is further removed from the judicial phase of criminal proceedings
   than” a prosecutor. Id. There simply is not an analogous concern for the
   role that police officers play in a criminal prosecution.




                                          18
Case: 20-30406     Document: 00516305696            Page: 19    Date Filed: 05/03/2022




                                     No. 20-30406


          To be sure, a police officer is entitled to absolute immunity when
   testifying as a witness in a criminal legal proceeding. See Briscoe, 460 U.S. at
   345–46. But in that situation, he is not acting as a police officer, but rather as
   “any other witness sworn to tell the truth.” Id. at 335–36. While testifying,
   an officer’s role is simply that of a witness. Foster was neither a witness in
   this case, nor could he reasonably be viewed as playing the role of a
   prosecutor, that is “an advocate for the State.” Imbler, 424 U.S. at 431 n.33.
   He provided no legal representation to the State, he would never have been
   allowed to advocate on the State’s behalf in court, and he exercised no
   control over the State’s decision to charge, present evidence, or otherwise
   prosecute the case. In short, his actions, though perhaps congruent with
   Perrilloux’s, did not fulfill the same official function as the prosecutor’s.
   Detective Foster, therefore, is not entitled to absolute prosecutorial
   immunity.
                                          IV.
          Neither Detective Foster nor District Attorney Perrilloux is owed
   absolute immunity under the facts alleged in Wearry’s complaint. The
   Supreme Court has made clear that police officers, even when working in
   concert with prosecutors, are not entitled to absolute immunity. Nor are
   prosecutors when they step outside of their role as advocates and fabricate
   evidence. The facts and actions alleged by the complaint are fundamentally
   investigatory in nature, and therefore absolute immunity is not warranted.
   For these reasons, we AFFIRM the district court’s ruling denying Foster’s
   and Perrilloux’s motions for judgment on the pleadings based on absolute
   immunity.




                                          19
Case: 20-30406        Document: 00516305696            Page: 20   Date Filed: 05/03/2022




                                        No. 20-30406


   James C. Ho, Circuit Judge, dubitante:
             There are good reasons to believe that the doctrine of absolute
   prosecutorial immunity is wrong as an original matter. So I am tempted to
   join the majority and hold that prosecutorial immunity does not foreclose this
   case from proceeding to the merits.
             But I am doubtful that governing precedent permits us to reach that
   result.     The Supreme Court has repeatedly affirmed the doctrine of
   prosecutorial immunity. And our circuit has dutifully applied it—even in the
   face of disturbing claims of prosecutorial misconduct.
             So I write separately, first, to explain how governing precedent
   requires us to grant prosecutorial immunity in this case, and second, to note
   that I reach this conclusion reluctantly, because the doctrine of prosecutorial
   immunity appears to be mistaken as an original matter.
                                             I.
             Prosecutors play a “special role . . . in the search for truth.” Strickler
   v. Greene, 527 U.S. 263, 281 (1999). Their “interest . . . in a criminal
   prosecution is not [to] win a case, but [to see] that justice shall be done.” Id.
             These unique obligations were flagrantly cast aside by the prosecutor
   in Cousin v. Small, 325 F.3d 627 (5th Cir. 2003). He allegedly “intimidated”
   a third party into giving false testimony in a calculated effort to secure a
   murder conviction and death sentence against Shareef Cousin. Id. at 632.
             Yet we refused to even hear Cousin’s constitutional claims against the
   prosecutor on the merits. We reasoned that the prosecutor was serving as an
   advocate, and not as an investigator, when he coerced false testimony from a
   witness, and was therefore entitled to prosecutorial immunity.




                                             20
Case: 20-30406       Document: 00516305696             Page: 21      Date Filed: 05/03/2022




                                        No. 20-30406


          The case before us today involves this same awful narrative: Just as in
   Cousin, the prosecutor here deliberately coerced false witness testimony in
   order to secure a capital murder conviction against Michael Wearry.
          Yet the panel today denies prosecutorial immunity—reasoning that
   coercing false testimony is an investigatory, and not an advocatory, function.
          As an original matter, I might agree with that result. But I am unable
   to reconcile it with Cousin, which we are of course duty-bound to follow. 1
                                             A.
          It is well established that absolute prosecutorial immunity is “not
   limited ‘only to the act of initiat[ing judicial proceedings] itself and to
   conduct occurring in the courtroom,’ but instead includes all actions ‘which
   occur in the course of [the prosecutor’s] role as an advocate for the State.” Id. at
   632 (citation omitted, emphasis added). And under Cousin, it includes efforts
   to secure false testimony from a witness, after an accused has been indicted
   or probable cause has been determined. Id. at 633.
          The panel majority makes much of the fact that, according to Cousin,
   a “determination of probable cause” is merely “a significant factor to be used
   in evaluating the advocatory nature of prosecutorial conduct.” Id. (emphasis
   added).
          A “significant factor” is no doubt different from a categorical rule. So
   I certainly agree with the majority that, under governing precedent, not every
   prosecutorial act under the sun is entitled to absolute immunity, just because
   it occurs after indictment. Our precedents leave room for the possibility that


          1
             Whereas the state ultimately dismissed all charges against Cousin, id. at 630,
   Wearry pleaded guilty to manslaughter. He is now serving a 25-year prison sentence. So
   if prosecutorial immunity nevertheless bars Cousin’s subsequent civil suit, there’s no
   reason why it should not bar Wearry’s suit as well.




                                             21
Case: 20-30406     Document: 00516305696            Page: 22   Date Filed: 05/03/2022




                                     No. 20-30406


   some post-indictment acts could theoretically fall outside “the prosecutor’s
   role as an advocate for the State.” Id. at 632 (cleaned up).
          Moreover, Cousin further observes that “many, perhaps most”
   witness interviews will be considered “advocatory,” and thus entitled to
   prosecutorial immunity, so long as they are “conducted after indictment.” Id.
   at 633 (emphasis added). So perhaps “most,” but notably not all, post-
   indictment witness interviews will be covered by prosecutorial immunity.
   For example, a prosecutor might interview an insignificant witness with no
   intention of ever using that interview for trial, and that interview might not
   be subject to prosecutorial immunity, even if it takes place after indictment.
          So, to sum up: Not all prosecutorial acts after indictment are subject
   to absolute immunity—and in particular, not all witness interviews after
   indictment are subject to absolute immunity.
          But here’s what the panel majority misses about Cousin. In the
   concluding paragraph of the court’s analysis, Cousin expressly states that, if
   a prosecutor allegedly conducts a witness interview with the “inten[t] to
   secure evidence that would be used in the presentation of the state’s case at the
   pending trial of an already identified suspect,” the prosecutor is “entitled to
   absolute immunity with respect to this claim.” Id. at 635 (emphasis added).
          So when a prosecutor is accused of coercing false witness testimony,
   “the question of absolute immunity turns on” two considerations: (1)
   “whether [the falsely accused] had been identified as a suspect at the time
   [of the prosecutorial misconduct],” and (2) “whether the interview related
   to testimony to be presented at trial.” Id. at 633 (emphasis added).
          In short, a prosecutor accused of falsifying witness testimony is
   entitled to absolute immunity if he does so (1) after indictment or
   determination of probable cause, and (2) with the intent of presenting that
   testimony at trial.




                                          22
Case: 20-30406     Document: 00516305696           Page: 23    Date Filed: 05/03/2022




                                    No. 20-30406


          The majority essentially accuses me of making up this two-prong test.
   It insists that Cousin “articulated no such test.” Ante, at 16. It is especially
   dismissive of any notion that “the prosecutor’s intent appear[s] as an
   analytical element in Cousin.” Id.
          But it’s not me, it’s Cousin, that says that prosecutorial immunity
   “turns on” the two prongs of probable cause and prosecutorial intent. 325
   F.3d at 633. It’s not me, it’s Cousin, that says that a prosecutor who satisfies
   these two prongs is “entitled to absolute immunity.” Id. at 635 (emphasis
   added). The majority dismisses these statements as made only “in passing.”
   Ante, at 16. But the first occurs after the court analyzes the governing
   precedent and then announces that absolute immunity “therefore” “turns
   on” the two elements of probable cause and prosecutorial intent. 325 F.3d at
   633. And the second occurs in the concluding paragraph of the court’s
   analysis, stating again the case satisfies these two prongs and that the
   prosecutor is “therefore” “entitled to absolute immunity.” Id. at 635.
          Moreover, a number of academic and legal commentators have
   construed Cousin the exact same way—prosecutorial immunity applies if a
   prosecutor (1) secures false witness testimony after probable cause is
   determined, and (2) intends to use that false testimony at trial. First,
   “prosecutorial actions taken after probable cause exists with respect to a
   suspect are properly characterized as advocatory and not investigative.”
   William S. Helfand & Ryan Cantrella, Individual Governmental Immunities in
   Federal Court: The Supreme Court Strengthens An Already Potent Defense, 47
   The Advoc. (Texas) 21, 22 (2009). So “the timing of the allegedly unlawful
   prosecutorial conduct is of the utmost importance.”              Id.   Second,
   prosecutorial immunity is “resolved by evaluating the subjective intent of the
   prosecutor at the time of the misconduct—whether she intended to act as an
   investigator or an advocate.” Margaret Z. Johns, Reconsidering Absolute
   Prosecutorial Immunity, 2005 B.Y.U. L. Rev. 53, 104 (2005).             “[T]he



                                         23
Case: 20-30406        Document: 00516305696               Page: 24        Date Filed: 05/03/2022




                                           No. 20-30406


   immunity that applies depends on the prosecutor’s subjective state of mind
   at the time of the misconduct.” Id. at 104-5. See also When is prosecutor
   entitled to absolute immunity from civil suit for damages under 42 U.S.C.A. §
   1983: post-Imbler cases, 63 A.L.R.6th 255 (2011) (under Cousin, “prosecutor
   was entitled to absolute immunity” where “prosecutor’s interview with
   witness was intended to secure evidence that would be used in the
   presentation of the state’s case at the pending trial of an already identified
   suspect”).
           That is precisely what Wearry alleges here—after he was indicted, his
   prosecutor intentionally coerced a witness into testifying falsely against him.
   Accordingly, I see no choice but to grant absolute immunity in this case. 2
                                                B.
           Applying this framework, it should be obvious why the panel
   majority’s reliance on various cases—such as Buckley v. Fitzsimmons, 509
   U.S. 259 (1993), Burns v. Reed, 500 U.S. 478 (1991), Singleton v. Cannizzaro,
   956 F.3d 773 (5th Cir. 2020), Wooten v. Roach, 964 F.3d 395 (5th Cir. 2020),
   Fields v. Wharrie, 740 F.3d 1107 (7th Cir. 2014), and Milstein v. Cooley, 257
   F.3d 1004 (9th Cir. 2001)—is misplaced.




           2
               Wearry’s claim against the police officer also presents difficulties as a matter of
   precedent. To be sure, it may seem odd to apply prosecutorial immunity to anyone other
   than a prosecutor. But it’s what governing precedents seem to contemplate. See, e.g.,
   Buckley, 509 U.S. at 276 (“When the functions of prosecutors and detectives are the same,
   . . . the immunity that protects them is also the same.”); Briscoe v. LaHue, 460 U.S. 325,
   326 (1983) (granting absolute immunity to “a police officer [accused of] giving perjured
   testimony at [the plaintiff’s] criminal trial”); Morgan v. Chapman, 969 F.3d 238, 244 (5th
   Cir. 2020) (“Chapman, of course, was not a prosecutor—she was a Medical Board
   investigator. But we approach absolute immunity functionally, looking to the nature of the
   acts and not the title of the actor.”) (citing Beck v. Tex. State Bd. of Dental Examiners, 204
   F.3d 629, 634 (5th Cir. 2000) (citing cases)).




                                                 24
Case: 20-30406       Document: 00516305696          Page: 25   Date Filed: 05/03/2022




                                     No. 20-30406


          In each of those cases, the alleged prosecutorial misconduct occurred
   before—and thus in the complete absence of—any indictment or
   determination of probable cause of wrongdoing by the plaintiff. See Buckley,
   509 U.S. at 274 (“The prosecutors do not contend that they had probable
   cause”); Burns, 500 U.S. at 482, 492–96 (denying absolute immunity to
   prosecutor for giving legal advice to police prior to indictment or
   determination of probable cause); Singleton, 956 F.3d at 784 (“prosecutors
   allegedly violated the rights of victims and witnesses with no cases pending
   against them”); Wooten, 964 F.3d at 409 (prosecutor “admitted, after over a
   year of investigating, that he needed more time to gather enough evidence to
   indict”); Fields, 740 F.3d at 1110 (prosecutor’s “alleged fabrication of
   testimony by a witness . . . led to Fields’ indictment and trial”); Milstein, 257
   F.3d at 1011 (“alleged conduct occurred . . . before the existence of probable
   cause”). So it’s no surprise that prosecutorial immunity was denied in each
   of those cases.
          By contrast, prosecutorial immunity was granted in Cousin because
   the prosecutor there allegedly engineered false witness testimony after
   indictment, and did so for the express purpose of using the testimony at trial.
   As the panel majority itself acknowledges, “the prosecutors in Buckley lacked
   probable cause to indict Buckley at the time they fabricated evidence, while
   here Wearry had already been charged.” Ante, at 11 (emphasis added).
                                          C.
          As a panel, we’re bound to follow both Supreme Court and circuit
   precedent—whether we like it or not. Moreover, if fidelity to precedent
   means anything, it means construing precedent faithfully.
          Of course, “judges can always draw razor-thin distinctions and
   contend that a particular issue is not governed by a non-originalist
   precedent.” Josh Blackman, Originalism and Stare Decisis in the Lower




                                          25
Case: 20-30406     Document: 00516305696           Page: 26     Date Filed: 05/03/2022




                                    No. 20-30406


   Courts, 13 NYU J.L. & Liberty 44, 51 (2019). But “judges should resist
   this temptation.” Id. See also Williams v. Homeland Ins. Co., 18 F.4th 806,
   821 (5th Cir. 2021) (Ho, J., concurring) (same).
          I see no principled basis that the panel majority could possibly invoke
   to distinguish Cousin. To the contrary, the theories put forth by the majority
   are directly contradicted by Cousin itself.
          1.     The majority suggests that the prosecutorial misconduct in this
   case was meaningfully broader than that in Cousin. As the majority puts it,
   the prosecutors here did “not simply . . . elicit[] false testimony”—they
   “invented a false narrative.” Ante, at 11 (emphasis added).
          But the same is true in Cousin. As we repeatedly emphasized there,
   the prosecutor “coerced and intimidated” a witness into “giv[ing] false trial
   testimony that would implicate Cousin.” Cousin, 325 F.3d at 632. He “told
   him to lie about Cousin to avoid a lengthy sentence for armed robbery” for
   himself. Id. at 634. He “instructed” the witness on what to say, sitting down
   with him to “tell him how he should testify in court and to rehearse his
   testimony with him.” Id. He “told [the witness] to implicate Cousin falsely
   in the murder and coached him on how to testify.” Id. at 635.
          So if there’s a principled distinction between the prosecutorial
   misconduct presented in this case and in Cousin, it’s unclear to me what it is.
          For its part, the majority responds by suggesting that, in Cousin, “it
   was not the prosecutor who instructed the witness to testify falsely,” but
   rather “the witness’s defense lawyer.” Ante, at 13 n.6. That is a curious
   reading of Cousin, considering our court’s repeated statements that the
   prosecutor was personally involved in “coerc[ing],” “intimidat[ing],”
   “instruct[ing],” “coach[ing],” and “rehears[ing]” with the witness to
   falsely testify against Cousin. 325 F.3d at 632, 634, 635.




                                          26
Case: 20-30406        Document: 00516305696        Page: 27    Date Filed: 05/03/2022




                                    No. 20-30406


          Again, my reading of Cousin is supported by academic and legal
   commentary. See, e.g., Johns, 2005 B.Y.U. L. Rev. at 104 (“In Cousin v.
   Small, the plaintiff alleged that prosecutors had coerced a witness to testify
   falsely, leading to his wrongful murder conviction.”); Helfand & Cantrella,
   47 The Advoc. (Texas) at 22 (“in Cousin v. Small, the Fifth Circuit held
   that two prosecutors were entitled to absolute prosecutorial immunity
   despite disconcerting allegations that they . . . encouraged witnesses to
   provide false testimony”); 63 A.L.R.6th 255 (in Cousin, “prosecutor’s
   interview with witness was intended to secure evidence”). The majority
   itself admits that the witness’s lawyer acted “at the prosecutor’s behest.”
   Ante, at 13 n.6.
          In addition, the majority observes that, unlike Cousin, this case
   involves a “wholly false narrative” (as opposed to a merely partial false
   narrative, I gather). Ante, at 13 n.6. But I fail to see why the grant or denial
   of prosecutorial immunity would turn on the numerosity of false facts
   coerced by the prosecutor. I would have thought that it’s the fact of the fraud
   and coercion that matters—not the frequency of the fraud and coercion.
   Certainly nothing in Cousin suggests otherwise.
          2.      The panel also tries to distinguish Cousin by noting that the
   prosecutor there procured false testimony during the witness’s own plea
   negotiations. Ante, at 14. The panel further notes that the witness was
   represented by counsel in those discussions. Id. The implication is that the
   prosecutor there was engaged in the role of an advocate as to the witness, and
   not just as to Cousin.
          But these considerations do not appear anywhere in the analysis in
   Cousin. And the panel does not claim otherwise.




                                         27
Case: 20-30406     Document: 00516305696            Page: 28   Date Filed: 05/03/2022




                                     No. 20-30406


          So too here, the relevant question for applying prosecutorial immunity
   is surely whether the prosecutor was acting as an advocate or an investigator
   as to Wearry—not as to the witness.
          After all, it’s Wearry, not the witness, who is suing the prosecutor.
   It’s Wearry, not the witness, who contests the prosecutor’s invocation of
   prosecutorial immunity. So naturally it’s the prosecutor’s role toward
   Wearry, not the witness, that should dictate whether Wearry’s suit is barred
   by prosecutorial immunity.
          This is confirmed by both Cousin and Singleton. As we explained in
   Cousin, “the question of absolute immunity turns on whether Cousin”—not
   the witness against him—“had been identified as a suspect at the time [the
   witness] was interviewed.” 325 F.3d at 633 (emphasis added). The court
   repeated the point: Our analysis turns on “whether Cousin”—not the
   witness against him—“had already been charged or arrested at the time of
   the . . . alleged” prosecutorial misconduct. Id. at 634 (emphasis added).
          So the logic of Cousin is simply this: It was Cousin, not the witness,
   who brought suit against the prosecutor. And Cousin had been indicted. So
   we granted prosecutorial immunity.
          This same framework also explains why we reached the inverse result
   in Singleton. There the suit was brought, not by an accused, but by innocent
   “crime victims and witnesses.”         956 F.3d at 777.      The suit accused
   prosecutors of using “fake ‘subpoenas’ to pressure crime victims and
   witnesses to meet with them.” Id.
          Naturally, by the time the prosecutors issued fake subpoenas to the
   victims and witnesses, they had already brought charges against various
   perpetrators. See, e.g., id. at 777 (“While the criminal case against the suspect
   was pending, a Defendant ADA . . . delivered a fake subpoena to [the
   victim].”). But those charges did not stop us from denying prosecutorial




                                          28
Case: 20-30406      Document: 00516305696          Page: 29   Date Filed: 05/03/2022




                                    No. 20-30406


   immunity against the suit brought by the victims and witnesses—who, after
   all, were not charged or accused of anything. See id. at 784 (noting that there
   were “no cases pending” against any of the victims and witnesses who
   brought suit).
          So Singleton presents the flip-side of the coin from Cousin:         In
   Singleton, it was the victims and witnesses, not the perpetrators, who brought
   suit against the prosecutor. The victims and witnesses were not indicted or
   suspected of any crime. So we denied prosecutorial immunity accordingly.
          The alignment of this case, of course, matches Cousin, not Singleton:
   As in Cousin, the suit here was brought by the accused, not the witness. So
   as in Cousin, the prosecutorial immunity analysis turns on the behavior and
   intentions of the prosecutor as toward the accused, not the witness.
   Precedent therefore dictates that we grant absolute immunity here, as in
   Cousin.
                                        ***
          None of this is to say that there’s no principled way to allow Wearry’s
   claims to proceed to the merits. It’s just to say that the way to justify that
   result is not by faithfully following our governing prosecutorial immunity
   precedent, as we must. Rather, it’s by concluding that the entire doctrine of
   prosecutorial immunity is simply wrong as an original matter, as only the
   Supreme Court can do. I will turn to that discussion next.
                                         II.
          Worthy civil rights claims are often never brought to trial. That’s
   because an unholy trinity of legal doctrines—qualified immunity, absolute
   prosecutorial immunity, and Monell v. Department of Social Services of City of
   New York, 436 U.S. 658 (1978)—frequently conspires to turn winnable claims
   into losing ones.




                                         29
Case: 20-30406      Document: 00516305696         Page: 30   Date Filed: 05/03/2022




                                   No. 20-30406


          This case illustrates that conspiracy in action. Under the doctrine of
   absolute prosecutorial immunity, Wearry cannot bring suit against the
   prosecutor or the police officer who wrongly put him on death row. And that
   is so even if we assume (as we must at this stage) that the prosecutor and
   police officer engaged in a malicious campaign to coerce false testimony
   against him. Nor could Wearry sue the municipality that employed the
   prosecutor and police officer, because neither of them was operating
   pursuant to an official municipal policy or custom. See id. at 691 (“Congress
   did not intend municipalities to be held liable unless action pursuant to
   official municipal policy . . . caused [the] constitutional tort”); id. (“[A]
   municipality cannot be held liable under [42 U.S.C.] § 1983 on a respondeat
   superior theory.”).
          The good news for anyone outraged by this state of affairs is that the
   American people have a remedy. Congress decides what our laws shall be.
   Courts merely interpret and apply those laws. So if a court applies a rule of
   law that seems wrong and unjust, the people can demand that the legislative
   branch fix it.
          In sum, Congress can abolish qualified immunity, absolute
   prosecutorial immunity, and Monell. And it can do so anytime it wants to.
          The bad news is that, although Congress can fix what ails us in cases
   like this, it shouldn’t have to.     Because Congress never enacted the
   immunities that would presume to stop us from deciding Wearry’s claims.
   As the Constitutional Accountability Center observes in its amicus brief,
   courts should construe provisions “in accordance with . . . text and history.”
   So if we are going to recognize any immunities—notwithstanding the
   complete absence of any statutory text to support such immunities—at the
   very most we should recognize only those immunities that are “so well
   established in the common law . . . that the members of the 42nd Congress




                                        30
Case: 20-30406     Document: 00516305696           Page: 31   Date Filed: 05/03/2022




                                    No. 20-30406


   must have been aware of them and could not have meant to abrogate them by
   implication.” See also, e.g., Burns v. Reed, 500 U.S. 478, 498 (1991) (Scalia,
   J., concurring in the judgment in part and dissenting in part) (“the presumed
   legislative intent not to eliminate traditional immunities is our only
   justification for limiting the categorical language of the statute”); Ziglar v.
   Abbasi, 137 S. Ct. 1843, 1870 (2017) (Thomas, J., concurring in part and
   concurring in the judgment) (same).
          In short, this is a problem of the courts’ own making.
          Take the doctrine of qualified immunity. It requires civil rights
   plaintiffs to prove not only a violation of their constitutional rights, but a
   “clearly established” one. But the “clearly established” requirement lacks
   any basis in either the text or original understanding of § 1983. See, e.g.,
   Horvath v. City of Leander, 946 F.3d 787, 800–03 (5th Cir. 2020) (Ho, J.,
   concurring in the judgment in part and dissenting in part); Scott A. Keller,
   Qualified and Absolute Immunity at Common Law, 73 Stan. L. Rev. 1337,
   1388 (2021) (“The Supreme Court’s largest departure from the common law
   of officer immunities occurred when Harlow v. Fitzgerald replaced the
   subjective good-faith defense for qualified immunity with a clearly-
   established-law test.”).
          The same can be said for absolute prosecutorial immunity. In 1871,
   when Congress enacted § 1983 into law, criminal cases were prosecuted by
   private parties, not public prosecutors. See Kalina v. Fletcher, 522 U.S. 118,
   124 n.11 (1997). So we must determine what immunities a modern public
   prosecutor might have enjoyed, had they existed back in 1871.
          There appear to be only two immunities at common law relevant to
   modern prosecutors: quasi-judicial immunity and defamation immunity. See
   Burns, 500 U.S. at 500–01 (Scalia, J., concurring in the judgment in part and
   dissenting in part). And neither of those immunities was anywhere near as




                                         31
Case: 20-30406     Document: 00516305696            Page: 32    Date Filed: 05/03/2022




                                     No. 20-30406


   robust as absolute prosecutorial immunity. See Kalina, 522 U.S. at 132
   (Scalia, J., concurring) (“There was[] . . . no such thing as absolute
   prosecutorial immunity when § 1983 was enacted.”); Rehberg v. Paulk, 566
   U.S. 356, 366 (2012) (“when the issue of prosecutorial immunity under §
   1983 reached th[e] Court,” it did not “simply apply the scope of immunity
   recognized by the common-law courts as of 1871 but instead placed
   substantial reliance on post–1871 cases extending broad immunity to public
   prosecutors sued for common-law torts”); Keller, 73 Stan. L. Rev. at 1367
   (“While absolute immunity was frequently extended to government
   prosecutors throughout the rest of the twentieth century, the common law of
   1871 had not recognized any such immunity.”).
          Quasi-judicial immunity protected the “quasi-judicial” acts of
   “government servants”—“official acts involving policy discretion but not
   . . . adjudication.” Burns, 500 U.S at 500 (Scalia, J., concurring in the
   judgment in part and dissenting in part). So there’s a good argument for
   extending quasi-judicial immunity to modern prosecutors today. See id. (“I
   do not doubt that prosecutorial functions, had they existed in their modern
   form in 1871, would have been considered quasi-judicial”).
          But at common law, quasi-judicial immunity could be defeated by a
   showing of malice. Id. And that is exactly what Wearry has alleged here—a
   malicious effort to falsify witness testimony against him in a capital murder
   trial. See also Kalina, 522 U.S. at 132 (Scalia, J., concurring) (“[Quasi-judicial
   immunity] was more akin to what we now call ‘qualified,’ rather than
   absolute, immunity.”).
          Nor does defamation immunity save the prosecutor here. Defamation
   immunity insulates all statements made during court proceedings. But it
   applies only to defamation claims. See Burns, 500 U.S. at 501 (Scalia, J.,
   concurring in the judgment in part and dissenting in part). It does not shield




                                          32
Case: 20-30406      Document: 00516305696          Page: 33    Date Filed: 05/03/2022




                                    No. 20-30406


   prosecutors against malicious prosecution claims. Id. at 504.           To the
   contrary, at common law, “[a] private citizen who initiated or procured a
   criminal investigation could . . . be sued for the tort of malicious
   prosecution.” Kalina, 522 U.S. at 132–33 (Scalia, J., concurring). See also
   Rehberg, 566 U.S. at 364 (“the generally accepted rule was that a private
   complainant who procured an arrest or prosecution could be held liable in an
   action for malicious prosecution”) (quotations omitted).
          So the upshot is this: Under an originalist view of § 1983, we should
   presumably allow Wearry’s claim to proceed to the merits. But the doctrine
   of absolute prosecutorial immunity kills Wearry’s suit. And if prosecutorial
   immunity didn’t do the job, then qualified immunity presumably would.
   (And Wearry didn’t even bother to sue the municipality, because Monell
   would have snuffed that claim out in an instant.)
          That’s wrong.      Wearry’s complaint plainly alleges a bad faith,
   malicious violation of his constitutional rights. That should be enough under
   the text and original understanding of § 1983 to proceed to the merits—even
   assuming that courts should apply at least those immunities that existed in
   the common law at the time of enactment.
                                        ***
          The majority says it is “strange” to apply prosecutorial immunity
   here. Ante, at 16. I agree. As explained, I’m skeptical about the doctrine of
   absolute prosecutorial immunity as an original matter. But a faithful reading
   of precedent requires us to grant it here, no matter how troubling I might
   personally find it.
          As a panel, we’re duty-bound to follow precedent. And that means
   we’re duty-bound to follow precedent, full stop—not just when it leads to
   results we like. “[A] principle is not a principle until it costs you.” Lefebure
   v. D’Aquilla, 15 F.4th 650, 663 (5th Cir. 2021) (citing Psalm 15:4 (honoring




                                         33
Case: 20-30406       Document: 00516305696              Page: 34       Date Filed: 05/03/2022




                                         No. 20-30406


   those who “keep[ ] an oath even when it hurts”)). “[F]ollowing precedent
   only when you like it—and ignoring it when you don’t—is . . . not principled
   judging. It is the very definition of ‘WILL instead of JUDGMENT’—stare
   decisis ‘only when I say so.’” Planned Parenthood of Greater Texas, Inc. v.
   Kauffman, 981 F.3d 347, 386 (5th Cir. 2020) (Ho, J., concurring). It would
   “replace judicial hierarchy with judicial anarchy.” M.D. v. Abbott, 977 F.3d
   479, 483 (5th Cir. 2020).
           Our precedents apply absolute prosecutorial immunity in cases just
   like this. The panel majority has nevertheless decided to allow this suit to
   proceed to the merits. As an originalist, I may cheer this result. 3 But I doubt
   that our prosecutorial immunity precedent permits it.




           3
             I of course make no comment on the merits of this case—in particular, how
   Wearry’s § 1983 claim should be decided in light of his admission of guilt for manslaughter
   and his subsequent 25-year prison sentence.




                                               34